Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/436,107 filed on 09/03/2021. Claims 1, 4-14 are pending in this application.   Claims 2 and 3 are cancelled.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22,2022 and September 03, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1, 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 12 and claim 14) recite, “…  vehicle dispatch service boarding location determination method that uses … and a terminal to determine a boarding location for a dispatched vehicle based on… , the vehicle dispatch service boarding location determination method comprising: acquiring position information of a point where the vehicle dispatch was requested en the vehicle dispatch request is acquired; extracting position information  based on the position information  and map information; extracting information on peripheral targets present in peripheries of the boarding location candidates based on a map database in which visible targets are registered as points on map; calculating boarding location recognition difficulties, which are indexes expressing an ease of recognizing the boarding location candidates as the boarding location, based on positional relationships between the boarding location candidates and the peripheral targets; and determining the boarding location among the boarding location candidates for which the boarding location recognition difficulty is low….”. Claims 1, 4-14, in view of the claim limitations, are directed to the abstract idea of vehicle dispatch service boarding location determination method that uses … and a terminal to determine a boarding location for a dispatched vehicle …., …. acquiring position information ….; extracting boarding location candidates present in a periphery of the position information  ….; extracting information on peripheral targets present in peripheries of the boarding location candidates based on a map database ….; calculating boarding location recognition difficulties, which are indexes expressing an ease of recognizing the boarding location candidates as the boarding location, ….; and determining the boarding location among the boarding location candidates for which the boarding location recognition difficulty is low.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the, “ … vehicle dispatch service boarding location determination method that uses … and a terminal to determine a boarding location for a dispatched vehicle …., …. acquiring position information ….; extracting boarding location candidates present in a periphery of the position information  ….; extracting information on peripheral targets present in peripheries of the boarding location candidates based on a map database ….; calculating boarding location recognition difficulties, which are indexes expressing an ease of recognizing the boarding location candidates as the boarding location, ….; and determining the boarding location among the boarding location candidates for which the boarding location recognition difficulty is low …”  and these recite commercial interactions (including marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), and thus, the claims are directed to certain methods of organizing human activity. 
	Further the limitations of calculating boarding location recognition difficulties, which are indexes expressing an ease of recognizing the boarding location candidates as the boarding location are directed to the abstract grouping of the mathematical concepts, and thus, the claims are directed to mathematical grouping.

Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “a vehicle dispatch information data server and a terminal”, “a vehicle dispatch request from the terminal”,terminal  in claim 8;  “… the terminal…”, in claim 9 and claim 10;  no additional elements are recited in claim 11;  “ a vehicle dispatch information data server and a terminal” , “ the vehicle dispatch information data server”, “the  terminal”, “a  map database”  in claim 12;  “ the terminal”, “ a vehicle dispatch request to the vehicle dispatch information data server”, “ a display screen” , in claim 13;  “a vehicle dispatch service boarding location determination device”  , “a vehicle dispatch request information acquisition unit”,  “a boarding location candidate calculation unit” , “a map database”, in claim 14;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recite  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f)

In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.– See MPEP 2106.05 (h).

Furthermore, with respect to the “acquiring position information of a point where the vehicle dispatch”, “extracting boarding location candidates”, “extracting information on peripheral targets” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-11, & 13 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [098] –[100] teach mobile terminal 3 was used as the user terminal. However, for example, a home personal computer or a mobile personal computer in which the vehicle dispatch service is implemented as a web application and a request is made via the Internet may be used as the user terminal and the vehicle dispatch information data server 1, which receives a vehicle dispatch request from the mobile terminal 3 (user terminal) and [013] teaches The vehicle dispatch information data server 1 is configured from one or more computers as is generally known, and is a program service that performs various processes upon receiving signal inputs from an external source.- See MPEP 2106.05 (f).

 Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the “acquiring position information of a point where the vehicle dispatch”, “extracting boarding location candidates”, “extracting information on peripheral targets”, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-11, & 13 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 4-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Coljin (US 2016/0,370,194 A1).

Regarding Claim 1,  (Currently Amended) 

A vehicle dispatch service boarding location determination method that uses a vehicle dispatch information data server and a terminal to determine a boarding location for a dispatched vehicle based on a vehicle dispatch request from the terminal, the vehicle dispatch service boarding location determination method comprising: acquiring position information of a point where the vehicle dispatch was requested the vehicle dispatch request is acquired; 

Colijin teaches the user may … use his or her client computing device to access the application and request a vehicle… a user 132 may use client computing device 130 to send a request to one or more server computing devices 110,  for a vehicle … the user may identify a pickup location, a destination location … anywhere within a service area., Colijin [051], [Figure 1] 


extracting  boarding location candidates present in a periphery of the position information  based on the position information  and map information; 

Colijin teaches the user may identify a pickup location, a destination location … anywhere within a service area. These pickup and destination location may be predefined location … the user may enter an address or other location information or select a location on a map to select a pickup location ., Colijin [051] –[052], [Figure 1], [Figure 4A] 


extracting information on peripheral targets present in peripheries of the boarding location candidates based on a map database in which visible targets are registered as points on map; 

Colijin teaches … the user may enter an address or other location information or select a location on a map to select a pickup location . The user may be provided  with option 440 which provide the user with the ability to view a list of recent locations … a user my enter a search query … and receive a set of location corresponding to the search query., Colijin [052] –[053], [Figure 1], [Figure 4A] 

Colijjin teaches provide suggestions … the detailed map information may include information about roads, buildings, elevations, fire hydrants, construction zones , real time traffic conditions, Colijin [023]

calculating boarding location recognition difficulties, which are indexes expressing an ease of recognizing the boarding location candidates as the boarding location, based on positional relationships between the boarding location candidates and the peripheral targets; 

Colijin teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijin [003] and Colijin teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijin [004]

Colijin teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijin [055], [Figure 5] , [0021] –[0024]



and determining the boarding location  among the boarding location candidates for which the boarding location recognition difficulty is low.  

Colijin teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijin [055], [Figure 5] 



Regarding Claim 2, (Cancelled)  


Regarding Claim 3,  (Cancelled) Page 5 of 11Serial No.: New - PCT/IB2019/000413 Nat'l Phase Filed: Herewith 


Regarding Claim 4,

The vehicle dispatch service boarding location determination method according to claim l, wherein calculating recognition difficulties of targets stored in the map database and visible to the user; and calculating the boarding location recognition difficulties for the boarding location candidates based on the recognition difficulties of the peripheral targets.  

Colijin teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijin [003] and Colijin teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijin [004]

Colijin teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijin [055], [Figure 5] , [0021] –[0024]



Regarding Claim 5,  (Currently Amended) 

The vehicle dispatch service boarding location  determination method according to claim 1, wherein  calculations are made of specificities for which narrowness of ranges indicated by targets stored in the map database and visible to the user is adopted as an index; 



Colijin teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijin [003] and Colijin teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijin [004]

Colijin teaches routing data for generating and evaluating routes between locations.  For example, the routing information may be used to estimate how long it would take a vehicle at a first location to reach a second location… routing information may include map information including roads, as well as information abut roads such as a direction (one way, two way, etc.) orientation (North, South, etc.) ,  speed limits,  … buildings, elevations, fire hydrants, construction zones , real time traffic conditions., , Colijin  [047], [023]


and the calculating of the boarding location recognition difficulties for the boarding location candidates based on the specificities of the peripheral targets.  


Colijin teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijin [055], [Figure 5] , [0021] –[0024]



Regarding Claim 6, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein  access difficulties between the position information where the vehicle dispatch was requested and the positions of the boarding location candidates; 

Colijin teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijin [003] and

and determining the boarding location taking into account the access difficulties in addition to the boarding location recognition difficulties when the boarding location is determined from among the boarding location candidates.  

Colijin teaches one or more suggested locations, for picking up and dropping off the passenger  and predetermined location that are within a threshold distance … based on a plurality of factors related to the difficulty in a person reaching a predetermined spot. , Colijim [003] –[004], [006] 



Regarding Claim 7,   (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein targets stored in the map database include characteristic terrains and road shapes in addition to recognizable targets.  

Same as above, Colijin [0046] - [047], [023]
Page 6 of 11Serial No.: New - PCT/IB2019/000413 Nat'l Phase Filed: Herewith

Regarding Claim 8, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein  notifying the terminal of the boarding location candidates, and determining the boarding location candidate selected in the terminal as a final boarding location when the boarding location is determined from among the boarding location candidates.  

Colijin teaches locations where a vehicle is able to pick up or drop off passengers,   and map marker 426 as a suggested location for a passenger pickup. Coljin [007], [023], [0056], [Figure 4]



Regarding Claim 9, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 8, wherein  presenting peripheral target information for each of the boarding location candidates when the terminal  is notified of the boarding location candidates.  

Colijin teaches locations where a vehicle is able to pick up or drop off passengers,   and map marker 426 as a suggested location for a passenger pickup. Coljin [007], [023], [0056], [Figure 4A, 4B, 4C], [Figure 6]

Colijin teaches the threshold may be used to draw an areas around a location … and identify the set or suggested location … area 720 define areas that are within 500 foot walking distance of map marker 710., Colijin   [059], [Figure 7]



Regarding Claim 10, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 9, further comprising presenting information on a relative position from the peripheral target each of the boarding location candidates when the terminal is notified of the  boarding location candidates.  

Colijin teaches locations where a vehicle is able to pick up or drop off passengers,   and map marker 426 as a suggested location for a passenger pickup. Coljin [007], [023], [0056], [Figure 4A, 4B, 4C]

Colijin teaches the threshold may be used to draw an areas around a location … and identify the set or suggested location … area 720 define areas that are within 500 foot walking distance of map marker 710., Colijin   [059] –[061], [Figure 7] and Colijin teaches a user may select or reject any suggested location as a pickup or destination location., Colijin [062]


Regarding Claim 11,  (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein  the dispatched vehicle is provided with an autonomous driving function for traveling under autonomous driving to a pick-up point and a drop-off point in accordance with the vehicle dispatch request.  

Colijin teaches dispatch a vehicle of the one or more autonomous vehicles to the selected location , Colijin [074], [Figure 12]



Regarding Claim 12,  (Currently Amended) 

A vehicle dispatch service boarding location determination method that uses a vehicle dispatch information data server and a terminal and to determine a boarding location for a dispatched vehicle based on a vehicle dispatch request from the terminal, the [[The]] vehicle dispatch service boarding location determination method characterized in that the vehicle dispatch information data server: acquires position information of a point where the vehicle dispatch was requested  when the vehicle dispatch request is received from the extracts  boarding location candidates present in a periphery of the vehicle dispatch request point based on the vehicle dispatch request point and map information; extracts information on peripheral targets present in peripheries of the boarding location candidates based on a map database in which visible targets are registered as the points on a map; calculates boarding location recognition difficulties, which are indexes expressing an ease of , based on positional relationships between the boarding location candidates and the peripheral targets; determines a boarding location candidate for which the boarding location recognition difficulty is low among the boarding location candidates as the boarding location; and transmits a movement instruction to the in-vehicle terminal installed in the dispatched vehicle, instructing the vehicle to move from a current location to the boarding location that was determined, when the boarding location is determined.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 12 is directed to an method, Colijin discloses the method as claimed [002], [030]  -[044], [Figure 1], [Figure 2]. 


Regarding Claim 13,  (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 12, wherein  the terminal: transmits a vehicle dispatch request to the vehicle dispatch information data server; receives information on a boarding location transmitted based on a process performed by the vehicle dispatch information data server when the vehicle dispatch request is transmitted; and displays a position of the boarding location along with a map on a display screen when the information on the boarding location is received.  

Colijin  [074], [Figure 12], [052], [Figure 4A],[Figure 4B] and all related text.



Regarding Claim 14,  (Currently Amended) 

A vehicle dispatch service boarding location determination device that determines a boarding location for a dispatched vehicle based on a vehicle dispatch request, the vehicle dispatch service boarding location determination device comprising:position information of a point of a vehicle dispatch was requested when the vehicle dispatch request is acquired; a boarding location candidate calculation unit that calculates boarding location candidates present in a periphery of the position information based on the position information and map information; a boarding location recognition difficulty calculation unit that extracts information on peripheral targets present in peripheries of the boarding location candidates based on a map database in which visible targets are registered as points on a map, and that calculates boarding location recognition difficulties, which are indexes expressing the ease of recognizing  the boarding location candidates as the boarding location, based on positional relationships between the boarding location candidates and the peripheral targets; and a boarding location determination unit that determines a boarding location candidate for which the boarding location recognition difficulty is low among the boarding location candidates as the boarding location.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 14 is directed to device that determines a boarding location for a dispatched vehicle based on a vehicle dispatch request, the vehicle dispatch service boarding location determination device , Colijin discloses the method as claimed [002], [030]  -[044], [Figure 1], [Figure 2]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                           

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623